 CORSON & GRUMAN COMPANYCorson and Gruman CompanyandMetropolitanD.C. Paving,-Highway and Construction Mate-rials Council,AFL-CIO. Case 5-CA-1697731 January 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 14 August 1985 Administrative Law JudgeMarvin Roth issued the attached decision. The Re-spondent filed exceptions and a supporting brief,'and the General Counsel filed a brief in answer tothe Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions3and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Corson andGruman Company, Washington, D.C., its officers,agents, successors, and assigns, shall take the actionset forth in the Order.iThe Respondent has requested oral argument. The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2 The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The judge incorrectly found that the Respondent sold its Stafford, Vir-ginia plant to General Paving Corporation. The record indicates that theRespondent sold its Washington, D.C plant to General Paving, whichsubsequently moved the plant to Virginia This error is insufficient toaffect our decision.2We agree with the judge, for the reasons set forth by him, that theUnion had a reasonable basis for suspecting that a contract violation hadoccurred.We therefore find it unnecessary to pass onhis statement im-plying that "even a slight suspicion" is sufficient to justifya union's re-quest for information. Further, because the requested information clearlyisrelevant to the single employer and alter ego issues raised by theUnion, we find it unnecessary to rely on the judge's additional findingthat the Union was entitled to the information on the basis that it suspect-ed that the Respondent was subcontracting unit work in violation of thecontractOrin R. Heend,Esq.,for the General Counsel,JohnWilliamMannix, Esq.,andBryan Downey, Esq.,ofWashington,D.C., for the RespondentJeffrey Freund,Esq.,of Washington,D.C., for the Charg-ing Party.DECISION329STATEMENT OF THE CASEMARVIN RoTH, Administrative Law Judge. This casewas heard at Washington, D.C., on 6 June 1985.1 Thecharge was filed on 1$ January by Metropolitan D.C.Paving,Highway and Construction Materials Council,AFL-CIO (Union). The complaint, which issued on 15March and was amended at the hearing, alleges thatCorson and Gruman Company (Respondent or Compa-ny) violated Section 8(a)(1) and (5) of the NationalLabor Relations Act. The gravamen of the complaint isthat the Company allegedly failed and refused to furnishthe Union with information that was necessary for andrelevant to the Union's functions as the exclusive bar-gaining representative of the Company's employees in anappropriate unit. The Company's answer denies the com-mission of the alleged unfair labor practices. All partieswere afforded full opportunity to participate, to presentrelevant evidence, to argue orally, and to file briefs. TheGeneral Counsel and the Company each submitted abrief.On the entire record in this case2 and from my obser-vation of the demeanor of the witnesses, and having con-sidered the arguments of the parties, I make the follow-ing'FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTThe Company,aDistrict of Columbia corporationwith an office and place of business in Washington, D.C.,has been engaged in the business of providing asphaltpaving services in the building and construction industry.In the operation of its business,the Companyannuallypurchased goods and materials valued in excess of$50,000 directly from points located outside the Districtof Columbia.By virtueof the Company's location,plena-ry jurisdiction is also warranted.I find,as the Companyadmits, that it is an employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is 'a labor organization within themeaningof Section, 2(5) of the Act.III.THE BARGAINING UNIT INVOLVEDThe Union consists of four labor organizations whichrepresent employees engaged in work in the building andconstruction industry in the greaterWashington, D.C.area; specifically, Operating Engineers Local No. 77, La-borers Local No. 456, Cement Masons, Local No. 891,and Teamsters Local No. 639 (collectively the affiliatedlocals).The Union, together with the affiliatedlocals,functions as collective-bargaining representative of suchemployees. Since about 1960 the Union and its affiliatedlocals have been parties to a series of collective-bargain-iAll dates herein are for the period from I July 1984 through 30 June1985 unless otherwise indicated2 Errors in the transcript have been noted and corrected.278 NLRB No. 48 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDing contracts with the Company. At one time the Com-pany bargained through a multiemployer association.However, in recent years the Company has negotiatedindividuallywith the Union. It is undisputed, and I sofind, that all employees of the Company performingpaving work under its agreement with the Union consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act,that at all times material the Union has been and is theexclusive collective-bargaining representative of the unitemployees, that the Union has been recognized as suchby the Company, and that such recognition has been em-bodied in successive collective-bargaining contracts, themost recent of which is effective by its terms until 30April 1986. The current contract provides in full, underthe heading "Scope of Agreement," as follows:(A) Thetermsof this contract shall apply to allpaving projects within the confines of the Districtof Columbia, where the grading is incidental to thepaving.The contract shall apply only in the geo-graphical boundaries of the District of Columbiaand shall not apply on any building projects con-tracted for by public or private agencies or for sub-contracts on any of these projects.(B)On any other construction work which theEmployer may undertake, the current appropriatecontractswhich applyon suchtypes of work shallbe applicable in accordance with the class of workdefined in the various contracts, except whereeither the unions or contractors foresee a dispute asto which contract may apply to the job, then a pre-job conference shall be held to clarify this situationbefore the job starts. If a dispute arises after theonset of the job, the local union involved shall meetwith the contractor and attempt in good faith tosettlethe dispute. If the dispute cannot be settledbetween the Union and Contractorthen apanel ofeight (8) consisting of one (1) each from the four (4)local unions and four (4) contractor representativesshall meet within a forty-eight (48) hour time periodto resolve the dispute.(C) On Federal Government Projects, except onairports, because of the Federal specifications andFederal inspection and because of the high qualityof craftsmanship required, all provisionsof the D.C.Paving Agreement shall apply in toto to all of thearea covered by the affiliated local unions of thePaving Council.(D) On all paving work around any new build-ings, costof which building exceeds $2,000,000.00,the terms and provisions of the Area CommercialBuilding Contract shall apply.(E) The terms and conditions of this Agreementshall not apply to transit mix truck drivers in theemploy of the Employer.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Refusal to Furnish InformationThe Company historically performed most of its workin the District of Columbia. In early 1984 the Companyand Union met in negotiations, in which the Companyexpressed concern that it needed to be competitive in thesurrounding counties, because the Dirstrict of Columbiahad become a "sheltered market," i.e., one in which mostwork was going to minority-owned or operated firms.The Company is not such a firm. The Union agreed to a20-percentwage reduction for some work performedoutside of the District, and on 19 March 1984 the partiesexecuted an addendum agreement which accordinglymodified the existing contract. Nevertheless in Novem-ber 1984 the Company notified its employees that itwould "terminate all operations on or before November30, 1984," and would "make every effort to help yousecure employment with other contractors in the area."In the meantime, in late October,Union PresidentCharlesStover heard from Business Agent ArthurTaylor and ShopSteward BillToyer that the Companywas going out of business. Stover requested a meetingwith the Company to "discuss the relocation of the[Company] to the suburbs of Virginia and the impactupon our members working for the Company." TheCompany agreed to meet, and a meeting was held on 9November at the Union's office. Stover was unable toattend.The Union was represented by Taylor and an-other business agent. The Company was represented byitsvice president, Peter Branson, and by Arthur Cox Jr.The present record is ambiguous as to Cox Jr.'s positionwith the Company. The complaint as - amended allegesand the answer admits that at all times material James T.Branson was president and Peter T. Branson was vicepresident of the Company. However, Stover testifiedthatArthur Cox Sr. was president and Arthur Cox Jr.was vice president of the Company, and that his knowl-edge was based on many years of association and dealingwith them. The Company's letterhead, at least during thelast 3 months of 1984, identified "A. C. Cox" as presi-dent and James T. Branson as vice president. The Com-pany's response to the Board's commerce questionnairein this proceeding, which was signed by Cox Jr., identi-fied Cox Jr. as vice president of CG Enterprises, Inc., aholding Company of which the Company is a wholly-owned subsidiary, and the person who was best qualifiedtogive information concerning the operation of theCompany's business. Cox Jr. acted as Company spokes-man at the 9 November meeting. Business Agent Taylor,the only witness present at the meeting to testify con-cerning that meeting, testified that Cox Jr. told him thatthe Company would be shutting down, that it would nolonger do paving work, and that the Company sold itsoffice building and ' yard to CSX, a real estate develop-ment firm.Taylor testified that he asked whether theCompany would do work by "General Paving" or"Prince George's Paving" and that Cox Jr. told him thatthe Company sold its plant in Stafford, Virginia, to Gen-eralPaving. Taylor testified that he then asked about"PrinceGeorge'sContractingCompany," whereuponthe two company representatives simply looked at eachother.However, in his investigatory affidavit to theBoard's Regional Office, Taylor stated that he did notmake specific reference to "Prince George's Paving," al-though he may have expressed an opinion that it would CORSON & GRUMAN COMPANY331be performing some of the Company's work. Taylor ad-mitted that the Company representatives didnottell himthat the Company would give its work to PrinceGeorge's Paving or General Paving. He testified that hereported the substance of the meeting to Union PresidentStover, adding his personal opinion that the Companywas giving its work to the other firms. I credit Taylor'stestimony concerning the meeting as modified or supple-mented by his affidavit. (In light of the affidavit, I fmdthat Taylor probably expressed an opinion that "PrinceGeorge's Paving" would be doing some of the Compa-ny's work, without putting a direct question to the com-pany representatives, and that they did not respond.)Consequently I do not credit Stover's testimony thatTaylor reported to him that the company representativessaid they "were going to put their work over with Gen-eral Paving and Prince George's Contractors."General Paving Corporation, like the Company, is awholly-owned subsidiary of CG Enterprises. GeneralPaving is based in Manassas, Virgina, performs asphaltwork in the Manassas and Fredericksburg, Virginiaareas, is qualified to perform work only in Virginia, andhas never performed work in the District of Columbia.The present record fails to establish the existence of anyfirm by the name of "Prince George's Paving." Howev-er, the General Counsel presented in evidence a certifi-cate issued by the District of Columbia on 22 January1980, authorizing Prince George's Contractors, Inc., aMaryland corporation, to engage in construction work,production, and sale of asphalt and related work in theDistrict of Columbia. The accompanying application byPrince George's Contractors indicated that its directorswere Carl Jones, James L. Artis, Arthur C. Cox Sr., andArthur C. Cox Jr., and that its officers were: president,Carl D. Jones; vice president, David L. Eckle; secretary,Arthur C. Cox Jr.; and treasurer, James L. Artis. Theapplication indicated that Company Counsel John Wil-liamMannixwas the registered agent for PrinceGeorge's Contractors.Mannix formerly represented theemployer association in which the Company participated.However, when the Company withdrew from that asso-ciation,Mannix no longer participated in association bar-gaining, but he continued to represent the Company inits separate negotiations. Union President Stover testifiedthatMannix also represented "Jones & Artis," a pavingcompany (not otherwise identified), in negotiations. Busi-ness Agent Taylor testified that Carl Jones is black, andtherefore that Prince George's Contractors "could be"regarded as a minority firm. Neither General PavingCorporation nor Prince George's Contractors is signato-ry to a contract with the Union.By letter dated 20 November, Union President Stoverasserted to Cox Jr. that he said at the 9 November meet-ing that the Company was going out of business, that allfuture company business would be performed by GeneralPaving Company and Prince George's Paving, and thatthere would be no jobs available at General Paving forany Local 77 operating engineers employed by the Com-pany. As indicated by the testimony of Taylor, these as-sertionswere true only in that Cox Jr. said that theCompany was going out of business. Stover further as-serted that the Union has "certain rights" with respect tothe purported closedown of an operation, and "may havecertain rights" with respect to the other two companies.Stover requested that "accordingly," Cox Jr. providehim with the following information:1.The names of all Corson and Gruman ownerswho are or will be owners of any portion of Gener-al Paving and Prince George Paving together withthe percentage of ownership of each such person.2.Names of all supervisory personnel of Corsonand Gruman who are or will become supervisors atGeneral Paving and Prince George Paving.3.All contractors for jobs awarded to Corsonand Gruman that will be performed by GeneralPaving and Prince George Paving.4.All equipment owned by Corson and Grumanwhich will be owned by General Paving and PrinceGeorge Paving.5.The names of all officers and/or directors ofCorson and Gruman who will become or are offi-cers or directors of General Paving and PrinceGeorge Paving.6.The names of all Corson and Gruman employ-eeswho, in the last three years have worked forand/or received paychecks from General Pavingand Prince George Paving.By letter dated 30 November, Company Vice PresidentBranson responded to Stover's letter. Branson stated thathe assumed that Stover made his request in his capacityas president of the Union.3 Branson denied Stover's as-sertions concerning the 9 November meeting, and statedthat the Company had no obligation to provide the re-quested information concerning the other two compa-nies.However, he offered to discuss the matter further ifStover required additional clarification. By letter dated13December Stover replied that apart from what wassaid at the meeting, "we still believe that there is a suffi-cient link between Corson & Gruman and GeneralPaving and Prince George's Paving to justify your pro-viding us with the information we seek." Stover also re-quested additional information concerning the Compa-ny's shutdown.' However, the present complaint allegesthat the Company failed and refused to furnish only theinformation initially requested in Stover's letter of 20November. By letter dated 26 December, Branson reiter-ated the Company's position that the Union had no basisfor requesting the information concerning the other twofirms, stated that the Company ceased operations on 30November and offered to "meet with you any time toaddress any of your, concerns." Thereafter the Unionfiled the present charge.a Stover signed his correspondence with the Company as president andbusiness manager of Operating Engineers Local 77 However, in his re-quest for a meeting, dated 31 October, Stover stated that he was request-ing the meeting "On behalf of the Paving Council affiliated LocalUnions" I find,as Bransoncorrectly assumed, that Branson made the re-quest for information on' behalf of the Union, i.e , the Council. Moreover,the Council and its affiliated locals comprised a single entityin bargain-ingwith, the Company, the contract acknowledged such status, andStover as Council president regularly dealt with the Company in such ca-pacityTherefore Stover's letter constituted a request by the recognizedbargaining representatives. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion officials Stover and Taylor testified in sum thatthey believed that the Company was still in business, be-cause on 7 February 1985, after the purported shutdown,theDistrict of Columbia Department of Public Worksawarded the Companya repavingcontract valued atover $2 million. The Company was the lowest of threebidders.The Company submitted its bid in September1984 (before the announced shutdown), and the Unionobtained a copy of the award from the director of theDepartment of Public Works about 1 March. Stover tes-tified that the District government usually proceedsslowly in awarding such contracts. The work had evi-dently not commenced by the time of the present hear-ing.No evidence was presented which would indicatewhether the Company withdrew its bid or relinquishedor subcontracted the work. However,in arguing in sup-port of hismotion to dismiss the complaint,the Compa-ny's counsel stated that "the job has been subcontract-ed."4 Stover and Taylor further testified,in sum,that onthe basis of statements made by company employees, in-cluding a unionsteward,and a personalobservation byStover, they believed that the Company was transferringwork to Prince George's Contractors and GeneralPaving. Stover testified that in early 1984 Shop StewardBillToyer told him that "they were having to go onmore and more of Prince George's Contractors jobs todo work,and less and lesswork for the Corson andGruman Company," and "they felt that ultimately theywould be out of a job if this continued." Taylor testifiedconcerning similar complaints by Toyer and other com-pany employees during the period from March to No-vember 1984. Taylor testified that several employees toldhim that "Corson & Gruman is getting the work andPrince George's is doing it." However, none of the em-ployees referred to a specific job or jobs. Stover testifiedthat during the spring of 1984, while driving on the Cap-itolBeltway, he observed a highway resurfacing job (onthe Beltway in Prince George's County), and that heknew, from readingDodgeReports,thatPrinceGeorge's Contractors was the prime contractor on thejob.5Stover further testified that he observed bothPrince George's Contractors and company equipment onthe job, and that company employees were operating thecompany equipment. Stover admitted that the Companysometimesperformed work pursuant to subcontract, butthat he did not attempt to determine whether the Com-pany had a subcontract for any of this work. Stover tes-tified that in October, Steward Toyer told him that theCompany was going out of business, moving its head-quarters,and relocating its asphalt plant toManassaswhere it would be under General Paving, and that byreasonof this report he requested the 9 November meet-ing with the Company. Stover further testified that he4 Company counsel's statement may properly be considered as an ad-mission bythe CompanySteve Alin Ford,179 NLRB 229 fn 2 (1969)5The Dodge reports is a commercial publication circulated among andrelied on by contractors,subcontractors,and other persons mterested'inthe building and construction industry, which periodically list contractsand subcontracts bid and awarded Such report is admissible in evidencefor the truth of the matters contained therein as an exception to the hear-say rule. Federal Rules of Evidence, Rule 803(17). However, no such re-ports were offered in evidence in the present casedid not check to find out whether the Company dismantled or relocated its Stafford plant, but that he did ob-serve the Company's District of Columbia headquartersplant being torn down. Stover and Taylor testified insum that the Union requested the information describedinStover's 20 November letter because they believedthere was an alter ego relationship among the Company,PrinceGeorge's Contractors and General Paving, andthat their belief was based on information concerning therelationships among the three firms, including statementsmade at the 9 November meeting and the reports fromSteward Toyer and other employees. Neither the Unionnor any individual employee, or employees filed a con-tractual grievance concerning alleged loss of work orother matter pertinent to this case. The contract betweentheCompany and the Union provides for arbitrationonly under the scope of agreement article previouslyquoted, and with respect to jurisdictional disputes. TheCompany does not take the position that the present caseshould be deferred to contractual arbitration. Rather theCompany takes the position (Tr. 145-146) that the com-plaint should be dismissed because the General Counselhas failed to demonstrate that the requested informationwas or is necessary for or relevant to the Union's func-tions as bargaining representative of the unit employees.B. Analysis and Concluding FindingsThe Board and courts have held that .ostensibly sepa-rate firms may be regardedas a singleemployer underthe Act where there is interrelation of operations, togeth-erwith centralized control of labor relations, commonmanagement, and common ownership or financial con-trol.NLRB v. M. P. Building Corp.,411 F.2d 567 (5thCir. 1969). The alter ego doctrine is an extension of theconcept of single employer. Thus, two nominally sepa-rate business entities may be regardedas a singleemploy-er if one is the alter ego or "disguised continuance" ofthe other.Southport Petroleum Co. v.NLRB,315 U.S.100, 106 (1942). In determining "whether two facially in-dependent employers constitute alter egos" under theAct, the Board has long held that "although each casemust turn on its own facts, we generally have found alterego statuswhere the two enterprises have substantiallyidentical [ownership], management, business purpose, op-eration,equipment, customers and supervision."AdvanceElectric,268 NLRB 1001, 1002 (1984). However, actualcommon ownership is notan essentialelement of an alterego relationship.All Kind Quilting,266 NLRB 1186 fn. 4(1983).Nor is nominal, as distinguished from realcommon managementand supervision.American PacificConcrete Pipe Co.,262 NLRB 1223, 1226 (1982), enfd.mem. 709 F.2d 1514 (9th Cir. 1983). Rather, "the crucialelement ina decision to apply the alter ego doctrine is afinding that the older company continued to maintain asubstantial degree of control over the business claimed tohave been sold to the new entity."NLRB v. Scott Print-ing Corp.,612 F.2d 783, 786 (3d Cir. 1979).6 InWalter N.6 InAdvance Electric,theBoard alsoheld that in determining whetheran alter ego status was present, it would consider "whether the purposebehind the creation of the alleged alter ego was legitimate or whether,Continued CORSON & GRUMAN COMPANY333Yoder & Sons,270 NLRB 652 fn. 2 (1984), the Board re-cently held:A "double breasted" operation is one in which acontractor operates two companies, one unionizedand the other nonunionized. Depending on how thecompanies are structured and operated, each maybe a separate corporation or else both may be sointerrelated that they constitute a single employeror one may be the alter ego of the other. A collec-tive-bargaining contract signed by one of the com-panies would not bind the other if each were a sep-arate corporation, but would bind the other if bothconstituted a single employer and the employees ofboth companies constituted a single appropriate bar-gainingunit or the nonsignatory company is an alterego of the signatory company.Yoder,like the present case, involved alleged violationsof Section 8(a)(5) and (1) of the Act based on the signa-tory employer's refusal to furnish information to the bargainingrepresentative. InYoder,and in the companioncaseofRay C. Lapp Air Conditioning,270 NLRB 641(1984), the Board held that the signatory employer soviolated theAct.The information requested by theUnion in the present case is plainly relevant to a questionof single employer or alter ego status.? Indeed the kindof information requested in the presentcase is substan-tially similar to that requested inYoderandLapp.InNLRB v. Leonard B. Hebert, Jr. & Co.,696 F.2d 1120,1124-1125 (5th Cir. 1983), cert. denied 104 S.Ct. 76(1983), affg. 259 NLRB 881 (1981), the court spelled outthe standard to such information, citing in part as author-ity,NLRB v. Associated General Contractors of California,633 F.2d 766 (9th Cir. 1980), cert. denied 452 U.S. 915(1981). The court inHebertheld:AsAssociatedGeneral Contractorsexplains, thekey inquiry is whether the information sought bythe Union is relevant to its duties. 633 F.2d at 770.The Supreme Court has adopted a liberal, discov-ery-type standard by which relevancy of requestedinformation is to be judged. Id.;Acme Indutrial Co.,385 U.S. at 438 & n. 6, 87 S.Ct. at 568-69 & n. 6.Information intrinsic to the employer-union relation-ship, such as that pertaining to wages and other fi-nancial benefits, is considered presumptively rele-vant,with the employer having the burden ofshowing irrelevance.Associated General Contractors,633 F.2d at 700. n. 4a. Where, however, a unionseeks information not ordinarily pertinent to its per-formance as bargaining representative, but allegedto have become relevant due to particular circum-stances, no presumption exists and the union has theinstead, its purpose was to evade reponsibilities under the Act," but thatsuch intent is not an essential element of an alter ego relationship.'The General Counsel contends (Br 20-21) that the requested infor-mation is also relevant because the Company subcontracted out unitwork, thereby entirely eliminating the unit work, and the Union has astatutory duty to discuss the subcontracting issue with the Company be-cause it has a duty to preserve, protect, and promote employment oppor-tunitieswithin the unit. This aspect of the case will be further discussed,infra.initialburden of establishing relevancy before theemployer mustcomply.San DiegoNewspaper Guildv.NLRB,548 F.2d 863,867 (9th Cir. 1977). Infor-mation of the type soughtby theUnion in this casedoes not appear to be presumptively relevant, seeAssociated General Contracts,633 F.2d at 770, andthus the union here has the initial burden of show-ing relevancy.We hold that the Unionhasmet that burden.. . . As notedearlier,a disclosure request is exam-ined under a liberal,discovery-typestandard. TheUnion needonly be "acting upon the probabilitythat the desired information[is] relevant,and that itwould be of use to the union in carrying out its stat-utory duties and responsibilities.Thisdiscovery-type standard decide[s]nothing about the merits ofthe union's contractual claims."Acme Industrial Co.,385 U.S. at 437,87 S.Ct.at 568(footnote omitted)."It is sufficient that the information sought is rele-vant to possible violations where the union has es-tablished a reasonable basis to suspect such [con-tract]violations have occurred.Actual violationsneed not be established in order to show relevan-cy."Associated General Contractors,633 F.2d at 771.The Board's decision inYoderandLappcontain thefollowing footnote discussion by the Board panel mem-bers concerning the applicable standard:Inaffirming'the judge's decision,ChairmanDotson and Member Dennis do not rely on any im-plication inAssociated General Contractorsof Califor-nia,242 NLRB891, 893(1979), enfd.asmodified633 F.2d 766 (9th Cir.1980),cert. denied452 U.S.915 (1981);andLeonard B. Hebert,Jr.,& Co.,259NLRB 881, 886(1981),enfd.696 F.2d 1120 (5thCir. 1983),cert. denied 114LRRM 2567, 104 S.Ct.76 (1983),that the information the Union sought inthis case would be presumptively relevant becauseitenables the Union to evaluate whether [the non-signatory's] operations are so interrelated with theRespondent'soperations that[the nonsignatory's]employees should be included in the same bargain-ing unit.Instead,they find that a union must dem-onstrate reasonable or probable relevance wheneverthe requested information ostensibly relates to em-ployees outside the represented bargaining unit eventhough the information may show ultimately thatthe employees are part of the bargaining unit be-cause of the existence of a single employer or analter ego relationship.Member Zimmerman does not find thatAssociat-ed General Contractorsof California,,andLeonard B.Hebert,Jr.,imply that the information sought hereispresumptively relevant without the Union firsthaving to demonstrate its relevance.To the con-trary,both cases make clear that a union must es-tablish a good-faith beliefthatemployees may havebeen excluded improperly from the bargaining unitin order to demonstrate the "reasonable or probablerelevance" of the information requested.SeeLeon-ardB. Hebert,Jr.at 884-886. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnfortunately, in contrast to the court decision inHebert,the footnote discussion inYoderandLappusesthe terms "reasonable and probable relevance" and"good-faith belief"without defining or elaborating onthemeaning of those terms. Section 10(1) of the Act,which provides for temporary injunctive relief in certaintypes of unfair labor practice cases, states that theBoard's regional officer shall petition for injuctive reliefin such cases whenever he has "reasonable cause to be-lieve that [the] charge is true and that a complaint shouldissue." "Reasonable cause" has been defined as meaning,that with respect to the facts of a particular case, "thereisreasonable cause to believe that the elements of anunfair labor practice are present,"'Schauffler v.Long-shoremen Local 1291 (NorthernMetal),292 F.2d 182,187-188 (3d Cir. 1961). However, it is evident from ananalysis of the Board decisions dealing with requests forinformation, including not only the Board's discussion ofthe applicable principles, but the facts presented and theBoard's deposition of those cases in light of the facts, thatfar less is required of the requesting union than would berequired of the petitioner in a Section 10(1) injunctionproceeding. Indeed inHebertthe court held that theUnion need only establish a reasonable basis "to suspect"that contract violations have occurred, although suspi-cion alone would not constitute reasonable cause underthe Section 10(1) reasonable cause standard. Moreover,as the applicable standard is a "discovery-type standard"the Union's basis for its request may consist in part oreven entirely on hearsay or inaccurate information, andthe Board has expressly and impliedly so held.8 SeeLeonard B. Hebert Jr. & Co.,259 NLRB 881, 885 (1981)(the Board's decision in theHebertcase);Boyers Con-structionCo., 267 NLRB 227 (1983);National CleaningCo., 265 NLRB t352 (1982), enfd. 723 F.2d 746 (9th Cir.1984). Thus inNational Cleaningthe basis for the union'srequest consisted entirely of complaints received fromunion members. Each of these cases further makes clearthat in the unfair labor practice proceeding, the union'sbasismay itself be demonstrated by hearsay testimony,e.g., by the testimony ofa union representative concern-ing what the representative was told by union membersor other employees. See alsoYoder,supra, 270 ' NLRB652 fn. 6.9 Moreover, as the, requesting union need onlyhave a reasonable basis for suspecting that a contractviolationhas occurred, it is not necessary that theUnion's information be consistent only with a violation,e.g., thatthe evidence demonstrate no alternative otherthan a single employer or alter ego relationship. Thus inDoubarn Sheet Metal,' 243NLRB 821, 823 (1979), the re-questing union's information was susceptible of morethan one interpretation, i.e,, of a single employer rela-tionship or a subcontracting relationship. These casesalsomake clear that the requesting union need notinform the signatory employer of the factual basis for its8Rule 26(b) of the Federal Rules of Civil Procedure provides that "Itis not ground for objection that the information sought will be madmissi-ble at the trial if the information sought appears reasonably calculated tolead to the discovery, of admissible evidence "8Therefore the Company's posthearing motion to strike such testimo-ny (Br. 8, 11) which is, a restatement of the Company's position at thehearing, isdenied.1requests, but need only indicate the reason for its re-quest.Thus inBohemia, Inc.,272 NLRB 1128 (1984),relied on by the Company (Br. 15-17), in which theBoard (Member Dennis dissenting) dismissed the com-plaint, the signatory union made a broad request for in-formation, notwithstanding that as found by the Boardmajority, the basis for the Union's request consisted en-tirely of speculation -rather than specific complaints byunit employees, and notwithstanding that the union failedto specify why it regarded the information as relevant toits role as bargaining, representative. 10 These principlesare wholly consistent with the collective-bargaining rela-tionship. If the bargaining representative has even aslight, suspicion that the signatory employer might beviolating a contractual or other obligation, then it shouldbe encouraged to address its concerns directly to the em-ployer, including such requests for information as aredeemed necessary for the Union to take an informed po-sition in the matter. Likewise it is consistent with thestatutory concept of collective-bargaining that the em-ployer should provide such information, rather thanplace the Union in a position where it must snooparound from one jobsite to another in an effort to obtainbits and pieces of the information which the employerhas in its possession. See, e.g.,NLRB v. National Clean-ing Co.,723 F.2d 746, 748 (9th Cir. 1984). "The-Unionhad reason to suspect that the employer was attemptingto circumvent the collective-bargaining contract by se-cretly cutting wages and diverting work to other,possi-bly relatedfirms.Without further data, however, it couldnot act on those suspicions." (Emphasis added.)Applying the principles set forth-above and their appli-cation in the cited Board and court decisions, to the factsof the present case, I find that the General Counsel hasdemonstrated that the Union had a reasonable basis forsuspecting that the Company was violating its collective-bargaining obligations. Therefore the Union was entitledto the requested information, and the Company has beenand is violating Section 8(a)(5) and (1) of the Act by fail-ing and refusing to furnish such information. Althoughthe Company is based in the District of Columbia, hashistorically performed most of its work there, and theambiguously worded scope of agreement clause of thecollective-bargaining contract is at least susceptible to aninterpretation that the contract covers work in the Dis-trict (either exclusively or with limited exceptions), theevidence adduced in this proceeding demonstrates thatthe parties understood that their contract covered pavingwork outside of the District. Thus in their 1984 negotia-tions the Company indicated to the Union that it antici-pated shifting its operations to the outlying areas,andtheparties negotiated an addendum governing wages onpaving projects outside of the District. The Companyalso took the position that it was increasingly unable toobtain work in the District because it did not have thestatus of a minority business. However, the Union knewthat Prince George's Contractors enjoyed the status of ammiority enterprise, that Arthur Cox Sr. and Arthurio InBohemia,the Board majority cited with approval bothNationalCleaning Co.andDoubarn,discussed above CORSON & GRUMAN COMPANY335Cox Jr., whatever their corporate titles, were dominantfigures in the Company's operations, that evidently CoxSr.was an officer and Cox Sr. and Cox Jr. directors ofPrince George's Contractors (together comprising one-half of the board of directors), and that AttorneyMannix, who represented the Company and "Jones &Artis,"was the registered agent for Prince George'sContractors. l i As for General Paving, the Union learnedthrough the present unfair labor practice proceeding thatbothGeneralPaving andtheCompany are wholly-owned subsidiaries of CG Enterprises, a holding compa-ny, and that Cox Jr. was and is vice president of CG En-terprises. i a In light of the status of the Company andGeneral Paving as wholly-owned subsidiaries of CG En-terprises,and the common thread of control, in theperson of Cox Sr. and Cox Jr., which runs through CGEnterprises, the Company, General Paving, and PrinceGeorge's Contractors, .the Union had a reasonable basisfor at least suspecting that the Company, General PavingandPrinceGeorge'sContractorswere commonlyowned, managed, and/or controlled. The Union alsocould reasonably believe that Cox Sr. and Cox Jr. hadstrongmotivation to shiftDistrictwork to PrinceGeorge's Contractors, because of its status as a minoritybusiness, and to shift the Company's Maryland and Vir-ginia business to Prince George's Contractors and Gen-eral Paving respectively, because as nonsignatory firmsthey could better compete in a nonunion market. Mostimportant, the Union received information which wouldindicate that this was in fact happening. Thus the Unionreceived complaints from its steward and unit employeesthat the Company wastransferringwork to PrinceGeorge's Contractors, and that the employees were in-creasingly performing more work for that firm and lessfor the Company. Cox Jr. directly informed the Unionthat the Company sold its Stafford, Virginia plant toGeneral Paving. In light of these reports, the Union hada reasonable basis for at least suspecting that the threeCompanies shared a common business purpose, oper-IIThe Union in its correspondence and meeting with the Company,referred to "Prince George's Paving " However, the Company has neverquestioned the Union's request because of this misnomer.It is evidentthat both the Company and the Union understood that the Union wasreferring to Prince George's Contractors The Union's information con-cerning Prince George's, Contractors was based on an application for au-thority to do business w^iich was filed in 1980. However, a state of affairswhich has once been demonstrated to exist, is presumed to continue,absent evidence which would indicate that such state of affairs has ceasedor would likely have ceased The Union was never informed that CoxSr, Cox Jr., or Attorney Mannix terminated their connection with PrinceGeorge's Contractors Therefore the Union could reasonably believe thattheapplicationreflected their continuing associationwithPrinceGeorge's ContractorsIz The Union's information is based on the Company's answers to theBoard commerce questionnaire, and the testimony of Cox Jr, who waspresented as a company witness The Union's request for information is acontinuing request Therefore the Union may rely on information whichitobtained subsequent to its initial requestAs I indicated at the hearing,the General Counsel cannot use the present proceeding as a means of ob-taining the information which the Union now seeks, i e, the GeneralCounsel could not cross-examine Cox Jr concerning the entire relation-ships'among the Company, General Paving, and Prince George's Con-tractorsHowever, the Company voluntarily presented the testimony ofCox Jr, and that testimony, together with other statements made by theCompany and its counsel in this proceeding, may properly be consideredas evidence with respect to the merits of this case.ation,,-equipment, and customers, and in sum, that theyconstituted a single employer or alter egos under theAct. Therefore the union was entitled to the requestedinformation. 13 I also agree with the General Counsel'scontention that even if the three operating firms wereundisputedly not a single employer or alter egos, theUnion was still entitled to the requested information be-cause it had a reasonable basis for at least suspecting thatthe Company was subcontracting out unit work. From aprospective point of view, that would not be true if theCompany were undisputedly out of business. However,the Union had a reasonable basis for at least suspectingthat the Company was still, in business. The Companywas awarded a large contract by the District of Colum-bia government long after it purportedly went out ofbusiness, and company counsel asserted in this proceed-ing that the Company subcontracted the work, withoutidentifyingthe subcontractor.As -indicated,PrinceGeorge's Contractors is qualified to perform such work.If the Company were no longer in business,it could nei-ther accept the award nor subcontract the work. There-fore for this additional reason the Union was entitled tothe requested information; in particular, items 3, 4, and 6of the request. SeeDoubarn Sheet Metal,supra, 243NLRB at 823;Ohio Power Co.,216NLRB 987, 992(1975), enfd. 531 F.2d 1381 (6th Cir. 1976).CONCLUSIONS OF LAW1.The Company is an employerengaged incommercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All employees of the Company performing pavingwork under its collective-bargaining contract with theUnion, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4.At all times material the Union has been, and is, theexclusive representative of all of the employees in theunit described above.5.By failing and refusing to furnish the Union with re-quested information which is relevant and necessary tothe Union's performance of its function as collective-bar-gaining representative, the Company has engaged, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(5) and (1) of the Act, I shall recom-mend that it be required to cease and desist therefromand from like or related conduct, and take certain affirm-ative action designed to effectuate the policies of the13 In light of Cox Jr's positions with CG Enterprises, the Company,and Prince George's Contractors, he plainly was able to furnish the re-quested information The Company never contended that it was unable tofurnish that information 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. I shall recommend that the` Company be ordered topromptly furnish the Union with the information request-ed in its letter of 20 November 1984, to post an appropri-ate notice at its place of business, if it still has a place ofbusiness, and to mail copies of such notice to the Unionand to each unit employee who was on its payroll in No-vember 1984.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed14ORDERThe Respondent, Corson and Gruman Company,Washington, D.C., its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Failing or refusing to bargain collectively withMetropolitanD.C. Paving, Highway and ConstructionMaterialsCouncil,AFL-CIO, as the exclusive collec-tive-bargaining representative of all employees of theCompany performing paving work under their collec-tive-bargaining contract, by failing or refusing to furnishsaid Union with information which is relevant and neces-sary to its function as such representative.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Promptly furnish the Union with the following in-formation:1.Thenames of allCorson and Gruman Compa-ny owners who have become, are, or will beowners of any portion of General Paving Corpora-tion and Prince George's Contractors, Inc. togetherwith the percentage of ownership of each suchperson.2.Names of all supervisory personnel of Corsonand Gruman Company who are, have become, orwill become supervisors at General Paving Corpo-ration and Prince George's Contractos, Inc.3.All contracts for jobs awarded to Corson andGruman Company that have been or will be per-formed by General Paving Corporation and PrinceGeorge's Contractors, Inc.4.All equipment owned by Corson and GrurnanCompany which has been transferred to or will beowned by General Paving Corporation and PrinceGeorge's Contractors, Inc.5.Thenamesof all officers and/or directors ofCorson and Gruman Company who have becomeor will become or are officers or directors of Gen-eral Paving Corporation and Prince George's Con-tractors.6.The names of all Corson and Gruman Compa-ny employees who, since 20 November 1981, have14 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of theRules,be adopted by theBoardand all objections to them shall be deemed waived forallpur-poses.worked for and/or received paychecks from Gener-alPaving Corporation and Prince George's Con-tractors, Inc.(b) Post at its place of business, if any, copies of theattached notice marked "Appendix." 15 Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Mail copies of the aforesaid notice, postage pre-paid, to the Union and to each bargaining unit employeewho was on Respondent's payroll in November 1984.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.is If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail or refuse to bargain collectivelywith Metropolitan D.C. Paving, Highway and Construc-tionMaterials Council, AFL-CIO, as the exclusive col-lective-bargaining representative of all our employeesperforming paving work under our collective-bargainingcontract with said Union, by failing or refusing to furnishsaid Union with information which is relevant and neces-sary to its function as such representative.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL promptly furnish said Union with the fol-lowing information:1.The names of all Corson and Gruman Compa-ny owners who have become, are, or will beowners of any portion of General Paving Corpora-tion and Prince George's Contractors, Inc., togetherwith the percentage of ownership of each suchperson.2.Names of all supervisory personnel of Corsonand Gruman Company who are, have become, or CORSON & GRUMAN COMPANYwill become supervisors at General Paving Corpo-ration and Prince George's Contractors, Inc.3.All contracts for jobs awarded to Corson andGruman Company that have been or will be per-formed by General Paving Corporation and PrinceGeorge's Contractors, Inc.4.All equipment owned by Corson and GrumanCompany which has been transferred to or will beowned by General Paving Corporation and PrinceGeorge's Contractors, Inc.5.The names of all officers and/or directors ofCorson and Gruman Company who have become337or-will=become or are officers or directors of Gen-eral Paving Corporation and Prince George's Con-tractors.6.The names of all Corson and Gruman Compa-ny employees who, since 20 November 1981, haveworked for and/or received paychecks from Gener-alPaving Corporation and Prince George's Con-tractors, Inc.CORSON AND GRUMAN COMPANY